EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Henderson on 26 July 2022.

The application has been amended as follows: 
Claim 1, line 5:
“…substituted with zirconium atoms, titanium atoms, or both zirconium atoms and titanium…”

Claim 17, line 7:
“…zeolite substituted with zirconium atoms, titanium atoms, or both zirconium atoms …”

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the crystallite size of the framework-substituted USY zeolite, considered as a whole with the remaining claimed features of the catalyst, is considered to distinguish over the prior art. Applicant has amended the claims to specify an average crystallite size in the range of 11 to 50 microns, which is larger than is disclosed as desirable in the prior art. See, for example:
Miller (US 5,716,593), cited in the previous office action: discloses Y-type zeolite crystals typically less than 10 microns, with diameters of less than 1.0 micron being achieved by tailoring the crystallization conditions (see col. 8, lines 54-60).
Yukang et al (US 5,358,918): discloses a crystallize size of a Y zeolite of 0.5-10 micron, with a preferred range of 0.8-2 micron (see col. 2, lines 59-64).
Kuvettu et al (US 6,284,218): discloses preparation of a “large” crystallize size faujasite zeolite. However, “large” in this reference corresponds to a range of 1500 to 2000 Å (0.15 to 0.2 micron), which is far smaller than the crystallite size of the instant claimed invention.
A thorough search of the prior art did not yield any teaching or suggestion which would reasonably lead a person of ordinary skill in the art to arrive at the claimed invention, including a framework substituted USY zeolite having an average crystallite size of 11 to 50 micron.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772